Citation Nr: 0308977	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted an increased rating 
for bilateral hearing loss of 20 percent.  The veteran 
appeals for a higher rating.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of III in the right ear 
and between VI and XI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6101 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  VA has a duty to assist the appellant 
in the development of facts pertinent to his claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

In response to the veteran's claim for an increased rating 
for his bilateral hearing loss the RO sent the veteran a 
letter in July 2001.  It explained VA's duty to assist the 
veteran in the development of his claim and what evidence was 
necessary to support his claim.  The RO told the veteran they 
were scheduling him for VA examination to determine the 
current effects of his disability.  

When he filed his claim for increase the veteran indicated he 
was being treated at the VA Medical Center in Wilkes Barre.  
The RO obtained those records of treatment.  

The veteran requested that someone hear his case and 
requested review by a Decision Review Officer (DRO) in 
November 2001.  A November 2001 Conference Report reveals the 
DRO held a conference with the veteran over the telephone 
when the veteran indicated it was difficult for him to come 
to the RO.  

When the veteran informed the RO he was currently staying in 
Florida they arranged for him to be examined at a facility in 
Florida.  VA audiometric evaluation and examination of the 
ears was conducted in July 2001.  The Board of Veterans' 
Appeals has reviewed the reports and finds they are adequate 
for rating purposes.  

On his substantive appeal dated in April 2002, the veteran 
checked he wanted a BVA hearing at the local VA office before 
a Member of the Board.  The RO sent a letter to the veteran 
in May 2002 which explained the process of appearing before a 
BVA Travel Board.  Attached was a sheet for the veteran to 
check giving him several hearing options.  The RO also sent 
the veteran a letter in August 2002 informing him his hearing 
before the Board was scheduled and would beheld at the RO in 
Philadelphia.  Attached was a sheet for the veteran to check 
and return if he was unable to attend the hearing.  In August 
2002 the RO received the sheet from the veteran and he 
checked he would be unable to attend the scheduled Travel 
Board hearing.  He wrote a letter and explained that he was 
canceling his appointment for the Travel Board hearing 
because he misunderstood.  He did not ask to be rescheduled 
or return the other sheet asking for an alternative to the 
Travel Board Hearing at the RO.  He requested a "local" 
hearing.  He apologized for the misunderstanding and stated 
he would be unable to get to Philadelphia.  He was 82 years 
old and unable to drive anywhere but "locally."  It is 
clear from reading the veteran's letter that he interpreted 
the word local as meaning his own community not the location 
of the RO in his state.  He went further to state that he 
hoped it would not affect his desire to have a hearing 
because he believed the only way his compensation would be 
readjusted was if there was a discussion.  Attached to his 
letter was correspondence from his representative.  The 
representative reiterated that the veteran was unable to 
attend the scheduled hearing.  He then asked that the case be 
certified to the Board in Washington for review and 
disposition.  The RO sent the veteran a letter in September 
2002 informing him his case was being certified to the Board.  
They explained he had 90 days from the date of the letter to 
ask to appear personally before the Board to give testimony, 
send additional evidence, or to change his representative.  

The certifying official at the RO then noted on the VA Form 8 
that the veteran had requested a BVA Travel Board hearing 
then scratched that out and wrote the veteran cancelled the 
BVA Travel Board and desired a Washington hearing.  That 
notation is inconsistent with the veteran's response on the 
attachment from the RO, which was returned and dated in 
August 2002.  The veteran did not in the letter or on the 
attachment request a hearing before the Board in Washington.  
That is inconsistent with his explanation that he wanted to 
have a "local" hearing based on his inability to drive 
outside of his locality.  The veteran expressed a desire for 
hearing but only if it could be "local."  In this case the 
DRO telephoned the veteran and listened to his contentions.  
The DRO recorded the veteran's statements and placed it in 
the claims folder.  In this instance where the veteran is 
unable to appear and there are no "local facilities" for VA 
hearings the telephone conference it the only alternative.  
VA has afforded the veteran a hearing within the limitations 
imposed by the veteran's inability to travel outside of his 
locality.  

The RO issued a statement of the case to the veteran in April 
2002.  The RO erroneously included the old version of 
38 C.F.R. § 3.159.  However, in this instance when the RO had 
initially explained to the veteran VA's duty to assist and 
had obtained all the evidence identified by the veteran and 
afforded him a VA examination and a telephone conference the 
Board finds that notice requirements have been met.  The 
evidence appears to be complete and the Board finds no 
further duty to inform the veteran as to what information or 
evidence he is responsible for and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background.  In April 1987 the veteran filed a claim 
for service connection for hearing loss.  He reported that 
while flying as a navigator on B-17's during World War II his 
plane had lost altitude.  He felt a crack in his ear.  The 
base hospital told him he either had a ruptured or damage 
eardrum.  He had finally gone to the VA hospital for hearing 
aids.  He was using a hearing aid in the right ear.  He had 
lost much hearing in the left ear that a hearing aid was not 
helpful.  

In May 2001 the veteran filed a claim for a rating in excess 
of 10 percent for his hearing loss.  The RO requested the 
veteran's treatment records from the VA. 

The veteran's VA outpatient treatment records include the 
following related to the veteran's hearing loss.  The veteran 
in July 2000 reported complete satisfaction with the hearing 
aids which had recently been issued for his right ear.  
Amplication was not appropriate for the left ear due to the 
severity of his hearing loss in that ear.  In October 2000 
reported to the Audiology Clinic with a malfunctioning 
hearing aid.  November 2000 and April 2001 records again 
noted the veteran had a malfunctioning hearing aid.  

In July 2001 an audiological evaluation and examination of 
the ears was conducted.  The veteran claimed he had 
difficulty understanding when people were talking, even with 
the hearing aid.  He was able to hear voices but could not 
discriminate the meaning of the words, which was worse with 
background noise.  He did not watch television anymore since 
he could not understand the words.  Examination revealed 
sclerotic changes in the eardrum on both sides.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
80
95
LEFT
80
70
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 32 in the left ear.

In August 2001 the RO granted an increased rating to 20 
percent for bilateral hearing loss.  

When he filed his notice of disagreement the veteran asserted 
he was unable to hearing or understand a person who was 
driving when he was sitting in the back seat or to the 
drivers right.  He could not hear or understand his wife 
unless he was looking directly at her.  He could not 
understand the television except with amplication and then 
only male voices.  He did not go to the movies, plays or 
shows since he could not comprehend the spoken word.  He had 
given up his volunteer work because he did not understand 
when he was asked questions.  

The veteran underwent a VA audiological examination in March 
2002.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
80
95
LEFT
80
70
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 74 percent in the left ear.


Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The regulation 38 C.F.R. § 4.85 (2002), "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The regulation for exceptional patterns of hearing impairment 
found at 38 C.F.R. § 4.86 (2002) reads as follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  

Analysis.  A VA audiological evaluation in July 2001 revealed 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
hertz of 69 decibels and a 88 percent correct speech 
discrimination score in the right ear, and 74 decibels and a 
32 percent correct speech discrimination score in the left 
ear, which indicates the veteran has level III in the right 
ear and level XI in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  When applied to Table VII of § 4.85, the numeric 
designations of  in the right ear and in the left ear 
translates to a 20 percent evaluation for the veteran's 
service connected bilateral hearing loss.  

The VA audiological evaluation in March 2002 revealed average 
pure tone thresholds at 1000, 2000, 3000, and 4000 hertz of 
69 decibels and a 88 percent correct speech discrimination 
score in the right ear, and 74 decibels and a 74 percent 
correct speech discrimination score in the left ear, which 
indicates the veteran has level III auditory acuity in the 
right ear and level VI in the left ear.  Id.  When applied to 
Table VII of § 4.85, the numeric designations  in the right 
and left ear do not support a rating in excess of 10 percent 
for the veteran's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The July 2001 and March 
2002 examinations showed that the puretone thresholds at each 
of the four specified frequencies in the right ear is not 55 
decibels or above, but is above 55 decibels at each of the 
four specified thresholds in the left ear.  However, 
application of these findings to Tables VI and VIA does not 
result in a rating in excess of 20 percent.  The puretone 
tone thresholds are not 30 decibels or less at 1000 Hertz in 
either ear.  Accordingly, 38 C.F.R. § 4.86(b) is not 
applicable.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of III in the right ear 
and between VI and XI in the left ear.  The Board finds that 
the results of the audiological examinations in recent years 
do not reveal finds that support a rating in excess of 20 
percent under the applicable rating criteria.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes the veteran has indicated that 
he has difficulty hearing conversation, television, movies 
and his wife when he is not directly facing her.  He has quit 
doing volunteer work.  His hearing impairment has not 
necessitated any hospitalizations, nor is his hearing 
impairment attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  The Board finds that a referral for consideration 
of an extraschedular rating is not warranted. 

As the preponderance of the evidence is against a rating in 
excess of 20 percent for bilateral hearing loss, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.  


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

